DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the razor-blade curved” in line 2 which should read “wherein the razor-blade is curved”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the sharp razor-like cutter” in lines 10-11 which should read “the razor-like cutter” for consistency purposes.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “whereas the first lever slidably” in line 9 which should read “whereas the first lever is slidably”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “scissors-like be opened” in line 9 which should read “scissors-like to be opened”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 4,872,455) in view of Armao (US 3,391,690).
Regarding claim 1, Pinchuk discloses a vascular punch (device 200; Fig. 10; it is noted that the embodiment of Fig. 10 is being used with reference to Figs. 1-4, as the cutting elements 250, 252 may be similar to that shown in Fig. 1; column 6, lines 40-41) comprising: a sharp razor-like cutter (cutting die assembly 22), having a razor-blade (cutting element 26; Fig. 3) and a cutter seat (hollow 21; Fig. 4), wherein the razor-blade (26) is mounted in the cutter seat (21; Figs. 1, 3-4); 5a backstop element (mating element 34; Fig. 1), attached with a semi-rigid pad (seat member 38, made of a polymer material softer than polycarbonate but which has a Shore hardness greater than 60A i.e. “semi-rigid”; column 4, lines 29-34) for receiving the razor-like cutter (column 4, lines 18-29); and a linkage handler (including blade portions 226, 228 and handle portions 222, 224; Fig. 10) being able to engage the cutter seat (21) and the backstop element (34) at a 
Pinchuk teaches that although various specific geometries of the cutter are shown, these are not construed as limiting and other geometries of cut can be used and that the semi-rigid pad (38) has a flat surface and is formed in a U-shape (Fig. 2), but fails to explicitly disclose wherein the razor-blade is curved in a U-shape form, and wherein the razor blade edge aligns with a U-shaped edge of a flat surface of the semi-rigid pad.
However, Armao teaches a sharp razor-like cutter (upper cutting member 15) having a razor-blade (blade at distal end of 15) with a razor blade edge (upper cutting edge 18) curved a U-shape form (Fig. 12) and a backstop element/pad (lower member 16) having a U-shaped flat surface (Fig. 7 shows the U-shape of 16 to mate with 15; wherein the lower cutting edge 27 is not essential and can be omitted such that the top surface of the lower member 16 is substantially flat; column 5, lines 23-26). The razor-blade edge (18) aligns with a U-shaped edge (edge along groove of lower member 16 that mates with 18) of a flat surface (substantially flat surface of 16) of the backstop element/pad (16; column 5, lines 23-28; while not shown, lower member 16 may be flat with a U-shaped groove which inherently has an edge that the U-shaped cutting edge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the razor-blade of Pinchuk to be curved in a U-shape form and to modify the semi-rigid pad of Pinchuk to include a U-shaped edge aligned with the razor-blade edge as taught by Armao. All the claimed elements (i.e. shapes of blades and pads) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of cutting tissue. Further, having the razor blade edge align with an edge of the flat surface of the semi-rigid pad would assure the blade is properly positioned as well as preserve the sharpness of the blade edge.
Regarding claim 4, Pinchuk modified discloses the invention as claimed above, and Pinchuk further discloses said backstop element (34) being adjustable (removable), which 5comprises the semi-rigid pad (38), a rigid supporting seat (side walls 43, 44) and a pad platform (bottom surface of 34 in which pad 38 lies) provided with a surface orientation mechanism (as interpreted under 112(f), the surface orientation mechanism is understood to be an adjustable screw set or equivalents thereof; the curved distal and proximal walls of 34 of Pinchuk allow the pad 38 to securely fit therein therefore, performing the desired function of orientation; Fig. 2).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 4,872,455) in view of Armao (US 3,391,690), as applied to claim 1 above, and further in view of Gray (US 1,219,726).
Regarding claims 2-3, modified Pinchuk fails to disclose wherein the linkage handler is made with a four-bar linkage type handler for hand gripping and cutting force transmission; the linkage handler comprising a first elongated lever rigidly joined with the cutter seat at one 15end, and likewise a second elongated lever affixed with the backstop element; the first and second levers being rotatably hinged into a four-bar parallelogram linkage mechanism to bring said first lever onto said second lever forming a line contact of the razor blade edge with the backstop surface; the first and second levers being coupled to a pistol-like handle comprising a handset and a trigger, with the second lever 20rigidly connected to the handset whereas the first lever slidably joined with the trigger of the handle, said trigger comprising a slot at a distal end of the trigger receiving a pivot of said first lever, wherein rectilinear motion of the pivot is 25allowed within said slot, together with a finger arm for hand gripping and force Attorney Docket No: LA-202000002618AIPLUX Ref: 2020000026USapplication, and a spring element to bring said trigger at a cocked position ready for use.
However, Gray teaches a linkage handler (handle and linking mechanism; Figs. 1, 3) for a pair of jaws (8, 12) made with a four-bar linkage type handler (at 1, 14, 15, and the post between pins 17 and 19; Figs. 1, 3) for hand gripping (via 2 and 18) and force transmission (Figs. 1, 3); the linkage handler comprising a first elongated lever (at 14) rigidly joined with one jaw (8) at one 15end (Fig. 1), and likewise a second elongated lever (1); the said first (14) and second levers (1) being rotatably hinged into a four-bar parallelogram linkage mechanism (Fig. 3) to bring said first lever onto said second lever 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the linkage handler of Pinchuk the linkage handler claimed as taught by Gray. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of opening and closing the jaws of the cutter.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinchuk et al. (US 4,872,455) in view of Armao (US 3,391,690), as applied to claim 1 above, and further in view Bertolero et al. (US 2005/0267336 A1).
Regarding claim 6, Pinchuk modified discloses the invention claimed above, and Pinchuk further discloses wherein the linkage handler is made with a 15single-pivot 
Modified Pinchuk fails to disclose whereas proximal ends of said first and second levers being coupled to a spring element allowing said vascular punch which is scissors-like to be opened at a ready-to-use position.
However, Bertolero teaches a surgical instrument (Fig. 1) with a single-pivot linkage type handler (Fig. 1) for hand gripping and cutting force transmission (abstract) whereas proximal ends of said first and second levers (4L, 4R) being coupled to a spring element (tensioning means 12) allowing said scissors-like punch to be opened at a ready-to-use position ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linkage type handler of modified Pinchuk to include the spring element as taught by Bertolero in order to keep the handles apart so that the cutter jaws are generally in contact and ready for insertion prior to a surgical operation ([0077] of Bertolero).
Regarding claim 7, Pinchuk modified discloses the invention as claimed above, and Pinchuk further discloses said backstop element (34) being adjustable (removable), which 5comprises the semi-rigid pad (38), a rigid supporting seat (side walls 43, 44) and .

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771